 Case 7:20-cv-00065-MFU Document 18 Filed 02/21/20 Page 1 of 2 Pageid#: 188



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION


DARRIEN BROWN,                           )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )       Civil Action No.: 7:20-cv-00065
                                         )
VIRGINIA POLYTECHNIC                     )
INSTITUTE and                            )
STATE UNIVERSITY, et al,                 )
                                         )
      Defendants.                        )


                             AGREED DISMISSAL ORDER

      Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, the Parties, by

counsel, advised the Court that they had compromised and settled all issues in dispute

and entered into a written Settlement Agreement. The Court finds that the Settlement

Agreement is a scholastic record under Virginia Code § 2.2-3700, et seq. In addition,

the Court finds that the Settlement Agreement is an education record under 20 U.S.C. §

1232g, et seq. As such, the Court shall retain jurisdiction over this matter to enforce

the Settlement Agreement. On the Parties’ joint motion, it is accordingly ADJUDGED

and ORDERED that this action be, and the same hereby is, dismissed with prejudice,

with each party to pay its costs and attorney fees.

      The Clerk of this Court is directed to strike this case from the Court’s active

docket and send a copy of this Order to counsel of record.
                          18th
      ENTER:        This _____ day of February 2020.

                                                 Michael F.            Digitally signed by Michael F. Urbanski
                                                                       DN: cn=Michael F. Urbanski, o=Western
                                                                       District of Virginia, ou=United States District
                                                 Urbanski              Court, email=mikeu@vawd.uscourts.gov, c=US
                                                                       Date: 2020.02.18 08:39:48 -05'00'
                                                 ________________________________
                                                      United States District Judge
 Case 7:20-cv-00065-MFU Document 18 Filed 02/21/20 Page 2 of 2 Pageid#: 189



Prepared by:

VIRGINIA POLYTECHNIC INSTITUTE & STATE UNIVERSITY

By    /s/ Kristina J. Hartman

Kay Heidbreder (VSB No.: 22288)
University Legal Counsel and
Senior Assistant Attorney General
heidbred@vt.edu
M. Hudson McClanahan (VSB No.: 46363)
Associate University Legal Counsel and
Assistant Attorney General
hud3@vt.edu
Stephen F. Capaldo (VSB No.: 74045)
Associate University Legal Counsel and
Assistant Attorney General
scapaldo@vt.edu
Kristina J. Hartman (VSB No.: 92279)
Associate University Legal Counsel and
Assistant Attorney General
kjhart06@vt.edu
University Legal Counsel (0121)
Burruss Hall, Suite 236, Virginia Tech
800 Drillfield Drive
Blacksburg, VA 24060
Phone: (540) 231-6293
Fax: (540) 231-6474
Counsel for Defendants


Seen and Agreed to:

DARRIEN BROWN

By    /s/ Robert E. Dean

Robert E. Dean, VSB No. 80288
ROB DEAN LAW
401 Campbell Avenue, Suite 302
Roanoke, VA 24016
Tel: (540) 585-1776
Fax: (540) 301-0833
rob@robdeanlaw.com
Counsel for Plaintiff Darrien Brown
                                                                              2
